Title: Joseph C. Cabell to Thomas Jefferson, 14 February 1816
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          
            Dear Sir,
            Senate Chamber. 14 Feb: 1816.
          
          Mr Miller’s bill has passed. The Bill respecting the central college has also passed—but with modifications. The bill respecting the navigable waters of the commonwealth, with Col: Greene’s amendments, has also passed. your various letters of late have been gratefully received: and your copy of the books in the national Library has been deposited in the Council chamber. I am compelled to write you in great haste: but will  give you further particulars by the next mail.
          
            With sentiments of the greatest regard, I remain dr Sir, yr obt servt
            Joseph C. Cabell
          
        